Citation Nr: 0518532	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  99-18 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an initial evaluation in excess of 20 percent 
for status post herniated nucleus pulposus at L5-S1.

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1994 to 
October 1998.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

When the case was last before the Board in November 2003, it 
was remanded for additional development.


FINDINGS OF FACT

1.  The veteran's herniated nucleus pulposus at L5-S1 is 
manifested by moderate intervertebral disc syndrome, with 
recurrent attacks; lumbosacral strain is not present, there 
is no significant neurological impairment of either lower 
extremity, the limitation of motion of the veteran's 
lumbosacral spine does not more nearly approximate severe 
than moderate, flexion of the thoracolumbar spine is not 
limited to less than 30 degrees, and the disability is not 
productive of incapacitating episodes of at least four weeks 
for any year pertinent to this claim.

2.  Chronic disability of the veteran's left knee was not 
present in service, degenerative changes of the veteran's 
left knee were not manifested within one year of the 
veteran's discharge from service, and the current disability 
of the veteran's left knee is not etiologically related to 
his active military service.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for the veteran's service-connected herniated nucleus 
pulposus at L5-S1 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5291, 5292, 5293, 5295 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243, Diagnostic Code 8520 (2004).  

2.  Left knee disability was not incurred or aggravated 
during active service, and the incurrence or aggravation of 
arthritis of the left knee during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claims, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the supplemental statements 
of the case and a March 2004 letter from the Appeals 
Management Center, the veteran has been informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence in support of his claims, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  Although VA did 
not specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the Appeals Management Center readjudicated the 
veteran's claims following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication or reason to believe that its 
decisions would have been different had the claims not been 
previously adjudicated.  In sum, the Board is satisfied that 
VA properly processed the claims following compliance with 
the notice requirements of the VCAA and the implementing 
regulations.   

Factual Background

A February 1996 service medical record notes that the veteran 
injured his back in a parachute accident.  Subsequent service 
medical records show frequent treatment for degenerative disc 
disease, narrowing, and herniated nucleus pulposus at L5-S1.  
A November 1995 service medical record notes complaints of 
left knee pain.  The veteran stated that he was walking down 
a hill when something happened and he fell, landing his left 
knee in a rock bed.  The left knee was swollen and painful to 
touch, with decreased range of motion, and weight bearing.  
The diagnosis was knee strain.

The report of a December 1998 VA examination notes that the 
veteran complained of upper back pain of two years' duration.  
The veteran also complained of left knee pain from when he 
slipped on the ice and twisted his knee.  There was no 
instability of the knee.  Physical exam revealed straight and 
non-tender thoracic spine.  Rotation of the thoracic spine 
was 15 degrees with complaint of pain.  The lumbosacral spine 
showed normal lumbar lordosis.  Muscle tone was good without 
any spasm.  Range of motion revealed forward flexion of 65 
degrees and extension of 30 degrees, both accompanied by 
pain.  Right and left lateral flexion were both 30 degrees, 
and right and left lateral rotation were both 25 degrees 
without pain.  Both lower extremities were negative for any 
neurological deficiency.  Straight leg raising was 60 degrees 
with negative Lasegue's test.  The left knee appeared to be 
stable without any tenderness.  Range of motion of the left 
knee was full and McMurray and drawer tests were negative.  
X-ray studies of the thoracic and lumbar spine were normal.  
There was no evidence of disc pathology.  An X-ray study of 
the left knee was normal.  The diagnoses were chronic upper 
and lower back pain, no evidence of pathology or back strain, 
and normal left knee.

The report of a May 1999 VA exam notes a history of low back 
pain since February 1996.  The veteran's low back pain was 
described as "almost constant."  The veteran stated that 
the pain radiates down either leg to his toes.  He is able to 
stand for two hours, sit for two hours, and lift 30 pounds.  
The strength in his legs was good.  Reflexes were symmetric 
and sensory examination was normal.  The diagnosis was low 
back pain with bilateral radiculopathy by history.

In an April 1999 rating decision, the RO granted service 
connection for a thoracic spine condition and granted a 
noncompensable evaluation under Diagnostic Code 5291, 
effective October 21, 1998.

A July 1999 VA medical record notes that the veteran had a 
herniated disc.

A September 2000 VA exam report notes that the veteran 
complained of pain in his lower back.  Increased activity 
seemed to increase the pain.  The veteran reported that he 
did not take any medication for his back.  Physical exam 
revealed good posture and normal lumbar lordosis.  Muscle 
tone was good in the lumbar area without any spasm.  There 
was no scoliosis or kyphosis.  The veteran complained of pain 
on palpation in the lumbosacral region.  Range of motion 
revealed extension of 20 degrees with complaints of pain at 
the end of motion.  Flexion was 55 degrees with complaint of 
pain at the end of motion.  Right and left lateral flexion 
were both 30 degrees without any pain, and right and left 
lateral rotation were 25 degrees each, without any pain.  X-
ray studies of the lumbosacral spine appeared normal.  Disc 
spaces were satisfactory and alignment was good.  MRI of the 
lumbar spine disclosed a central disc herniation at L5-S1.  
The diagnoses were history of repeated back injury with 
persistent recurrent pain and limitation of motion, negative 
neurological findings in the lower limbs and normal X-rays, 
and MRI showing disc herniation in the central region at L5-
S1.  

An October 2000 private medical record from R. W. Easton, 
M.D. notes that the veteran underwent surgery for his 
herniated nucleus pulposus, L5-S1.  The diagnosis also 
included nerve root compression.  Also noted is that the 
veteran's chief complaint was pain in his back with radiation 
to the buttock and legs.  The veteran reported that the pain 
was so severe and incapacitating that he was unable to 
function.

In a November 2000 rating decision, the RO increased the 
rating for the veteran's herniated nucleus pulposus, L5-S1, 
to 20 percent, effective October 21, 1998.

A February 2001 VA examination report notes complaints of 
some low back pain, which was noted to be improving.  Heavy 
activity and long driving caused pain.  The veteran 
reportedly cannot bend or lift anything.  His leg pain was 
reportedly better.  Physical exam revealed normal lumbar 
lordosis.  There was a midline lumbosacral scar measuring 
about three and one-quarter inches.  The scar was tender to 
touch but there was no cough aggravation of pain.  Range of 
motion testing revealed extension of 25 degrees with pain at 
the end of motion and flexion of 50 degrees with pain at the 
end of motion.  Both right and left lateral rotation were 20 
degrees and both right and left lateral flexion were 20 
degrees.  Both lower limbs were negative for any neurological 
deficiency.  Muscle tone was good and sensation was normal.  
Reflexes were equal on both sides and plantar reflexes were 
flexor.  Straight leg raising was 60 degrees on either side.  
There were complaints of back pain, but Lasegue test was 
negative.  X-ray studies of the lumbosacral spine showed mild 
narrowing of the L5-S1 disc space, but were otherwise 
unremarkable.  The diagnoses were history of gradual pain in 
the lower back with surgery for herniated disc in October 
2000 and residual tender surgical scar in the lower back with 
limited motion of the spine.  

According to a June 2001 VA exam report, the veteran 
complained of pain in his low back with occasional sharp 
exacerbation.  The veteran stated that sometimes he has to 
lie down to relieve the pain.  Occasionally he has pain in 
his legs.  He can drive but other heavy activities increase 
the pain.  He takes muscle relaxers.  He stated that his leg 
pain is better.  Lower back exam revealed normal lumbar 
lordosis with good muscle tone.  There was a spasm of the 
paravertebral muscles.  There was tenderness in the 
lumbosacral area and there was cough aggravation of his lower 
back pain.  Range of motion testing revealed extension of 10 
degrees with complaint of pain from zero to 10 degrees.  
Forward flexion was 45 degrees with complaint of pain.  Both 
right and left lateral flexion were 15 degrees with 
complaints of pain at the end of the motion.  Rotation was 15 
degrees with complaint of pain at the end of the motion.  
Both lower limbs were negative for any neurological 
deficiency.  Reflexes were present.  Straight leg raising was 
50 degrees with complaint of back pain.  Lasegue test was 
negative.  X-ray studies of the lumbosacral spine revealed 
mild degenerative disc disease at L5-S1 with, most likely, a 
laminectomy defect.  MRI of the lumbar spine showed post 
laminectomy change at L5-S1.  Some scarring was noted at the 
laminectomy site, but there was no significant encroaching 
scar noted along the lateral recesses and foramina.  There 
was no evidence of recurrent herniation at the site of the 
discectomy.  There was mild foraminal narrowing noted on the 
left side at L5-S1 and at L4-L5 with lateral recess 
narrowing.  No significant right-sided compromise was seen.  
The diagnoses were history of injury to lower back with disc 
surgery in October 2000, continued low back pain with 
limitation of motion of the lumbar spine, and MRI report 
suggesting that there is no evidence of recurrent herniation 
at the site of the discectomy.

A May 2002 private medical record from Dr. Easton notes that 
the veteran had lumbar facet arthropathy at L3-4, L4-5, and 
L5-S1, bilaterally.  He underwent lumbar medial branch nerve 
blocks at L4, L5, and S1, bilaterally.  The veteran presented 
with complaints of low back pain that radiated down the 
bilateral gluteal regions.  He denied any true radicular 
symptoms.  Extension and side bending aggravated his pain.  
He denied any loss of control of bowel or bladder.  On 
physical exam L4 and S1 reflexes were good.  Straight leg 
raising was negative.  There was extreme pain on extension of 
the back.  The veteran tolerated the procedure well. 

A June 2002 private medical record from M.I. Wittenberg, 
M.D., notes that the veteran had lumbar facet dysfunction, 
for which he underwent L5-S1 medial myoneuroma block, 
bilaterally.  

The report of an April 2004 VA exam notes pain in the mid to 
lower thoracic back radiating throughout the rib cage 
posteriorly, which was described as constant with variable 
intensity.  The veteran stated that his lower back has a 
constant ache that increases with prolonged sitting to a pain 
that is "on fire."  The veteran described the intensity of 
the pain in his lower back as six out of 10 and 10 out of 10 
for his thoracic spine.  The veteran said he had a flare-up 
in June 2004.  At that time he had significantly decreased 
range of motion to the point where his gait became unsteady 
and he limped.  He denied any muscular weakness at the time 
of the exacerbation.  He was limited chiefly by pain on 
movement.  He also stated that he lost five days of work in 
the past year due to severe back pain.  The veteran denied 
any weight loss, fever, malaise, dizziness, visual 
disturbances, numbness, weakness, bladder complaints, bowel 
complaints, or erectile dysfunction.  The veteran can walk 
unaided and does not use a brace.  He can walk an unlimited 
amount and complained of unsteadiness only during flare-ups.  
He denied any new injury to the back.  The examiner stated 
that the veteran needs minimal support during a flare-up.  
The veteran lives on his own and complained only of 
difficulty reaching overhead.  The veteran is employed but 
complained that prolonged sitting and standing required by 
his work exacerbate his symptoms.  He denied needing 
assistance for tasks at work or workplace accommodations made 
for him by his employer.  Physical exam revealed a straight 
spine and upright posture.  Range of motion testing showed 
flexion of 90 degrees with pain at the end point.  Extension 
was 12 degrees with pain at the end point.  Lateral flexion 
on the right was 30 and on the left was 26 degrees with pain 
at the end point.  Rotation was 30 degrees on both the right 
and on the left.  Range of motion testing against a strong 
resistance revealed flexion of 90 degrees with pain at the 
endpoint and extension of 12 degrees with pain at the end 
point.  Lateral flexion was 30 degrees on the right and 26 
degrees on the left with pain at the endpoint.  Rotation was 
30 degrees on the right and the left.  Range of motion of the 
spine did not change during the exam following repetitive use 
or movement.  The veteran reported that the range of motion 
during a flare-up does change.  It was noted that the exam 
was conducted during a flare-up.  Therefore, the ranges of 
motion recorded were those that occur during a flare-up.  
There was no muscle spasm on extreme forward bending.  There 
was insignificant loss of lateral spine motion, unilateral , 
in a standing position.  There was no listing of the whole 
spine to the opposite side or other abnormality of spinal 
contour.  There was also no abnormal mobility on forced 
motion.  There was mild guarding of movement resulting in an 
antalgic gait.  He had no weakened movements, incoordination 
or excess fatigability noted with repetitive and resisted 
movements.  The examiner stated that the veteran's range of 
motion is not affected by factors other than spinal injury or 
disease.  Neurological exam and muscle tone were normal for 
the upper and lower extremities and the trunk.  Coordination 
was intact.  Goldthwaite's sign was negative.  Straight leg 
raise test was negative.  Waddell's sign was negative.  
Senses of touch, temperature, and vibration were intact.  
Goldthwaite's sign was negative.  Straight leg raise test was 
negative.  Waddell's sign was negative.  Senses of touch, 
temperature, and vibration were intact.  The diagnosis was 
early degenerative disc disease at the level L5-S1.  There 
was no evidence of frank herniation.  MRI of the lumbar spine 
showed minimal foraminal narrowing at L5-S1 and L4-5 neural 
foramina levels on the left side.  There was no evidence of 
any significant recurrent herniation is seen.  There were 
post-laminectomy changes at the L5-S1 level.  Minimal 
scarring was seen at the laminectomy site, but there was no 
significant spinal stenosis identified at this level.  There 
was no significant interval change since July 2001.  The 
diagnoses were early degenerative disc disease level L5-S1, 
residuals of discectomy without any radicular discogenic 
symptoms, and mechanical aggravation of lumbar pine condition 
with new acute functional changes attributable to motor 
vehicle accident in January 2004.  The examiner stated that 
the veteran was examined during a self-reported flare.  
Objective measurement of lumbar range of motion occurred 
during the flare up and are not useable as baseline 
measurements from which to calculate additional limitations 
due to pain and stiffness.  No changes to the veteran's range 
of motion during this flare are attributable to weakness on 
repetitive use, lack of endurance, easy fatigue, or 
incoordination.  There are no functional changes attributable 
to weakness on repetitive use, lack of endurance, easy 
fatigue, or incoordination at this time during flare-ups and 
non-flare-ups.  The examiner stated that no comment could be 
made on functional changes attributable to pain and stiffness 
during the veteran's non-flare periods.  The veteran has been 
working full time with his current back condition.  He lost 
five days of work in the past year due to lumbar spine 
condition. He needs no assistance or workplace accommodations 
in order to accomplish his work tasks.  

Initial Rating Claim

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the dorsal spine warrants a 
noncompensable evaluation if it is slight, a 10 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
4 weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2004).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoraolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the criteria in effect throughout the period of this 
claim, complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).

Analysis

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluating the veteran's back 
disability.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  Therefore, VA must 
apply the new provisions from their effective date. 

In the original April 1999 rating decision, the veteran's 
back disability was rated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5291.  Then in an October 
2000 rating decision, the RO increased the rating to 20 
percent under Diagnostic Codes 5292 and 5293.  

The medical evidence of record does not warrant a higher 
rating under the former or current criteria for evaluating 
limitation of motion of the spine.  In this regard, the Board 
notes that range of motion testing showed full lateral 
flexion and nearly full rotation, consistently.  Forward 
flexion and extension were somewhat more limited, but the 
veteran still retained substantially useful motion in these 
directions.  The most recent VA exam conducted in April 2004 
states that the veteran had 90 degrees of forward flexion, 
which is normal.  He did experience pain at the end point.  
Extension was only 12 degrees with pain at the endpoint.  
Rotation to both the right and left was full and lateral 
flexion was nearly full.  The examiner noted that these 
ranges of motion were taken during what the veteran reported 
was a flare up.  The examiner stated that there were no 
changes in the ranges of motion attributable to weakness on 
repetitive use, lack of endurance, or incoordination.  Thus, 
none of the medical evidence shows limitation of motion more 
nearly approximating severe than moderate, limitation of 
flexion of the thoracolumbar spine to less than 30 degrees, 
or ankylosis of the thoracolumbar spine.  

A higher rating under Diagnostic Code 5295, lumbosacral 
strain, is also not warranted.  The medical evidence of 
record specifically states (according to the April 2004 VA 
exam) that there is no listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, or loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, as required for a 40 percent 
rating.

The veteran's symptoms also do not warrant a higher rating 
under Diagnostic Code 5293, intervertebral disc syndrome.  
Under that code, a higher rating of 40 percent is available 
when there is severe intervertebral disc syndrome, with 
recurring attacks and with intermittent relief.  Although the 
veteran described having a lot of pain in his back, he can 
walk unaided for an unlimited amount of time, does not use a 
brace, and needs only minimal support during a flare-up.  He 
does not need special accommodations at work and has worked 
full time with only five days off due to his back disability 
in the past year.  He does not have persistent symptoms 
compatible with sciatic neuropathy, muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc.  In fact, the veteran's 
neurological exam at the April 2004 VA exam was normal for 
the upper and lower extremities.  The diagnosis was early 
degenerative disc disease at level L5-S1 and residuals of 
discectomy without any radicular discogenic symptoms.  As 
such, a higher rating under this code is not warranted.

The Board has also considered whether a higher rating is 
warranted under the new criteria for evaluating 
intervertebral disc syndrome.  Under the new criteria, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the general 
rating for disease and injuries of the spine (outlined above) 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
provides that a 40 percent evaluation is warranted where 
there are incapacitating episodes having a total duration of 
at least 4 weeks, but less than 6 weeks, during the past 12 
months.  A 60 percent evaluation is warranted where there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003).  

There is no medical evidence of incapacitating episodes 
necessitating bedrest prescribed by a physician.  

Moreover, since the medical evidence consistently 
demonstrates the absence of any significant neurological 
impairment of the lower extremities, the disability does not 
warrant a compensable evaluation under Diagnostic Code 8520 
at any time during the initial evaluation period.

The Board has considered the evidentiary equipoise rule in 
reaching this decision; however, the Board has determined 
that it is not applicable in this case because the 
preponderance of the evidence is against the claim.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for his back disability and the 
manifestations of such are consistent with the assigned 
schedular evaluation.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluation assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  



Service Connection Claim

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Court has consistently held that, 
under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Analysis

Service medical records note that the veteran strained his 
left knee in 1995 when he was walking down a hill and he 
fell, landing his left knee in a rock bed.  The December 1998 
VA exam report notes left knee pain from what appears to be a 
new injury.  At the exam the veteran stated that he fell on 
ice.  Following the exam, the diagnosis was normal left knee.  
Despite these notations of pain and strain of the left knee 
in the medical evidence, there is no diagnosis of any knee 
disability whatsoever contained in the record.  In addition, 
there is neither any allegation or substantiation of any 
continuity of symptoms since the initial in-service knee 
strain.  Although the veteran may sincerely believe that he 
has a current knee disability as a result of his active 
service, as a layperson he is not qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for left knee 
disability.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
status post herniated nucleus pulposus at L5-S1 is denied.

Entitlement to service connection for a left knee disability 
is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


